Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art do not teach wherein at least a portion of the connection element is included within a distal portion of the lumen. Defonzo (US  2008/0312578) fails to teach a needle as substantially claimed including at least a portion of the connection element is included within a distal portion of the lumen. Berkey (US 20130274719) and Park while both teaching a cutting blade and catheter fails to teach at least a portion of the connection element is included within a distal portion of the lumen. Kraff (US 4799483), while teaching a needle and structures of the needle and cutting blade does not teach the specifics of a portion of the connection element is included within a distal portion of the lumen. The Kraff device would not be capable of being inserted into the lumen of the distal portion since the cutting edges are on the proximal edge. If insertion was attempted by a user, the cutting edge would destroy the prior art device since the cutting edge would cut into the catheter. Therefore, claims 21-24, 26-27, 30-31, 33-35, 38, 40 are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781